 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
10   DARYL M. MAGDZIAK,                                Case No.: 17cv1367-JAH (RNB)
                                      Plaintiff,       ORDER:
11
12   v.                                                (1) ADOPTING THE MAGISTRATE
                                                       JUDGE’S REPORT AND
13   NANCY A. BERRYHILL, Acting
                                                       RECOMMENDATION (Doc. No. 31);
     Commissioner of Social Security,
14
                                    Defendant.         (2) DENYING PLAINTIFF’S
15
                                                       MOTION FOR SUMMARY
16                                                     JUDGMENT (Doc. No. 26), and
17
                                                       (3) GRANTING DEFENDANT’S
18                                                     CROSS-MOTION FOR SUMMARY
                                                       JUDGMENT (Doc. No. 27)
19
20
                                          INTRODUCTION
21
           The matter before the Court is the review of the Report and Recommendation, (Doc.
22
     No. 31), issued by United States Magistrate Judge Robert N. Block, recommending that
23
     Plaintiff's Motion for Summary Judgment, (Doc. No. 26), be denied and Defendant's
24
     Cross–Motion for Summary Judgment, (Doc. No. 27), be granted. After careful
25
     consideration of the entire record, the Court (1) ADOPTS the Magistrate Judge’s Report
26
     and Recommendation; (2) DENIES Plaintiff’s Motion for Summary Judgment; and (3)
27
     GRANTS Defendant’s Cross-Motion for Summary Judgment.
28

                                                   1
                                                                            17cv1367-JAH (RNB)
 1                                            BACKGROUND
 2         On April 28, 2014, Plaintiff filed an application for disability insurance benefits.
 3   (Doc. 16-5 at 2). Plaintiff's claim was denied at the initial level and upon reconsideration.
 4   (Doc. No. 16-4 at 4-10). Plaintiff then requested a hearing before an administrative law
 5   judge (“ALJ”), which was held on April 19, 2016. (Id. at 22, 31). On May 6, 2016, the ALJ
 6   issued a written decision finding that Plaintiff has not been under a disability, as defined in
 7   the Social Security Act, “from the amended alleged onset date to the date last insured.”
 8   (See Doc. No. 16-2 at 24). On June 9, 2017, the Appeals Council for the Social Security
 9   Administration denied Plaintiff's request for further review. (Doc. No. 16-2 at 2).
10         On July 6, 2017, Plaintiff commenced this action seeking judicial review of
11   Defendant's decision pursuant to 42 U.S.C. § 405(g). On January 18, 2019, Plaintiff filed
12   a Motion for Summary Judgment. (Doc. No. 26). On February 21, 2019, Defendant filed a
13   Cross–Motion for Summary Judgment. (Doc. No. 27).
14         On August 14, 2019, the Magistrate Judge issued the Report and Recommendation.
15   (Doc. No. 31). The Report and Recommendation recommends that Plaintiff's Motion for
16   Summary Judgment be denied and Defendant's Cross–Motion for Summary Judgment be
17   granted.
18         The Report and Recommendation states, “Any party having objections to the Court’s
19   proposed findings and recommendations shall serve and file specific written objections
20   within 14 days after being served with a copy of this Report and Recommendation.” (Doc.
21   No. 31 at 33). The docket reflects that no objections to the Report and Recommendation
22   have been filed.
23                      REVIEW OF THE REPORT AND RECOMMENDATION
24         The duties of the district court in connection with a report and recommendation of a
25   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
26   636(b). The district judge must “make a de novo determination of those portions of the
27   report ... to which objection is made,” and “may accept, reject, or modify, in whole or in
28   part, the findings or recommendations made by the magistrate [judge].” 28 U.S.C. § 636(b).

                                                    2
                                                                                  17cv1367-JAH (RNB)
 1   The district court need not review de novo those portions of a Report and Recommendation
 2   to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir.
 3   2005); U.S. v. Reyna–Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc).
 4         A court “will disturb the denial of benefits only if the decision contains legal error
 5   or is not supported by substantial evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1038
 6   (9th Cir. 2008) (quotation omitted). “Substantial evidence is such relevant evidence as a
 7   reasonable mind might accept as adequate to support a conclusion. The evidence must be
 8   more than a mere scintilla but not necessarily a preponderance.” Id. (quotations omitted).
 9   Even if an ALJ commits errors, “[a] decision of the ALJ will not be reversed for errors that
10   are harmless.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005); see also Stout v.
11   Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (“We have ... affirmed
12   under the rubric of harmless error where the mistake was nonprejudicial to the claimant or
13   irrelevant to the ALJ's ultimate disability conclusion.”).
14         After review of the Report and Recommendation, the written opinion of the ALJ,
15   the administrative record, and the submissions of the parties, the Court concludes that the
16   Magistrate Judge correctly found that the ALJ articulated specific and legitimate reasons
17   based on substantial evidence in the record for rejecting Plaintiff’s claim. The Magistrate
18   Judge correctly found that substantial evidence supports the ALJ's decision that Plaintiff is
19   not disabled.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                   3
                                                                                 17cv1367-JAH (RNB)
 1                                      CONCLUSION
 2         IT IS HEREBY ORDERED that: (1) the Report and Recommendation, (Doc. No.
 3   31), is ADOPTED in its entirety; (2) Plaintiff's Motion for Summary Judgment, (Doc. No.
 4   26), is DENIED; and (3) Defendant's Cross–Motion for Summary Judgment, (Doc. No.
 5   27), is GRANTED. The Clerk shall enter judgment for Defendant and against Plaintiff.
 6   IT IS SO ORDERED.
 7
 8   DATED: November 18, 2019
 9
10                                               ______________________________
                                                JOHN A. HOUSTON
11
                                                United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                            17cv1367-JAH (RNB)
